ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                 )
                                             )
Leidos, Inc., f/k/a Science Applications     )      ASBCA No. 59076
 International Corporation                   )
                                             )
Under Contract No. W9113M-08-D-0004          )

APPEARANCES FOR THE APPELLANT:                      Karen L. Manos, Esq.
                                                    Melissa L. Farrar, Esq.
                                                     Gibson, Dunn & Crutcher LLP
                                                     Washington, DC

APPEARANCES FOR THE GOVERNMENT:                     E. Michael Chiaparas, Esq.
                                                     DCMA Chief Trial Attorney
                                                    Robert L. Duecaster, Esq.
                                                     Trial Attorney
                                                     Defense Contract Management Agency
                                                     Chantilly, VA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeal is dismissed with prejudice.

       Dated: 10 September 2014

                                                 ~(~
                                                 MARK A. MELNICK
                                                 Administrative Judge
                                                 Armed Services Board
                                                 of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA No. 59076, Appeal ofLeidos, Inc., f/k/a
Science Applications International Corporation, rendered in conformance with the
Board's Charter.

      Dated:


                                                 JEFFREY D. GARDIN
                                                 Recorder, Armed Services
                                                 Board of Contract Appeals



                                                                                            I